 


114 HR 1900 IH: National Sea Grant College Program Amendments Act of 2015
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1900 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mrs. Lawrence (for herself and Mr. Conyers) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To reauthorize and amend the National Sea Grant College Program Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Sea Grant College Program Amendments Act of 2015. 2.References to the National Sea Grant College Program ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.).
3.Modification of Dean John A. Knauss Marine Policy Fellowship
(a)In generalSection 208(b) (33 U.S.C. 1127(b)) is amended by striking may and inserting shall. (b)Placements in CongressSuch section is further amended—
(1)in the first sentence, by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
(2)in paragraph (1), as designated by paragraph (1), in the second sentence, by striking A fellowship and inserting the following:  (2)Placement priorities (A)In generalIn each year in which the Secretary awards a legislative fellowship under this subsection, when considering the placement of fellows, the Secretary shall prioritize placement of fellows in the following:
(i)Positions in offices of, or with members on, committees of Congress that have jurisdiction over the National Oceanic and Atmospheric Administration. (ii)Positions in offices of members of Congress that have a demonstrated interest in ocean, coastal, or Great Lakes resources.
(B)Equitable distributionIn placing fellows in offices described in subparagraph (A), the Secretary shall ensure, to the maximum degree practicable, that placements are equitably distributed among the political parties. (3)DurationA fellowship.
(c)Effective dateThe amendments made by subsection (b) shall apply with respect to the first calendar year beginning after the date of enactment of this Act. (d)Sense of Congress concerning Federal hiring of former fellowsIt is the sense of Congress that in recognition of the competitive nature of the fellowship under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)), and of the exceptional qualifications of fellowship awardees, the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, should encourage participating Federal agencies to consider opportunities for fellowship awardees at the conclusion of their fellowship for workforce positions appropriate for their education and experience.
4.Modification of authority of Secretary of Commerce to accept donations for National Sea Grant College Program
(a)In generalSection 204(c)(4)(E) (33 U.S.C. 1123(c)(4)(E)) is amended to read as follows:  (E)accept donations of money and, notwithstanding section 1342 of title 31, United States Code, of voluntary and uncompensated services;.
(b)PrioritiesThe Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, shall establish priorities for the use of donations accepted under section 204(c)(4)(E) of the National Sea Grant College Program Act (33 U.S.C. 1123(c)(4)(E)), and shall consider among those priorities the possibility of expanding the Dean John A. Knauss Marine Policy Fellowship's placement of additional fellows in relevant legislative offices under section 208(b) of that Act (33 U.S.C. 1127(b)), in accordance with the recommendations under subsection (c) of this section. (c)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the National Sea Grant College Program, in consultation with the National Sea Grant Advisory Board and the Sea Grant Association, shall—
(1)develop recommendations for the optimal use of any donations accepted under section 204(c)(4)(E) of the National Sea Grant College Program Act (33 U.S.C. 1123(c)(4)(E)); and (2)submit to Congress a report on the recommendations developed under paragraph (1).
(d)ConstructionNothing in this section shall be construed to limit or otherwise affect any other amounts available for marine policy fellowships under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)), including amounts— (1)accepted under section 204(c)(4)(F) of that Act (33 U.S.C. 1123(c)(4)(F)); or
(2)appropriated under section 212 of that Act (33 U.S.C. 1131). 5.Repeal of requirement for report on coordination of oceans and coastal research activitiesSection 9 of the National Sea Grant College Program Act Amendments of 2002 (33 U.S.C. 857–20) is repealed.
6.Reduction in frequency required for National Sea Grant Advisory Board reportSection 209(b)(2) (33 U.S.C. 1128(b)(2)) is amended— (1)in the heading, by striking Biennial and inserting Periodic; and
(2)in the first sentence, by striking The Board shall report to the Congress every two years and inserting Not less frequently than once every 3 years, the Board shall submit to Congress a report. 7.Modification of elements of National Sea Grant College ProgramSection 204(b) (33 U.S.C. 1123(b)) is amended, in the matter before paragraph (1), by inserting for research, education, extension, training, technology transfer, and public service after financial assistance.
8.Authorization of appropriations for National Sea Grant College Program
(a)In generalSection 212(a) (33 U.S.C. 1131(a)) is amended— (1)in paragraph (1)—
(A)in subparagraph (E), by striking and at the end; (B)in subparagraph (F), by striking the period at the end and inserting ;; and
(C)by adding at the end the following:  (G)$72,000,000 for fiscal year 2015;
(H)$75,600,000 for fiscal year 2016; (I)$79,380,000 for fiscal year 2017;
(J)$83,350,000 for fiscal year 2018; (K)$87,520,000 for fiscal year 2019;
(L)$91,900,000 for fiscal year 2020; and (M)$96,500,000 for fiscal year 2021.;
(2)in the heading for paragraph (2), by inserting for fiscal years 2009 through 2014 after Priority activities; and (3)by adding at the end the following:

(3)Priority activities for fiscal years 2015 through 2020In addition to the amounts authorized under paragraph (1), there is authorized to be appropriated $6,000,000 for each of fiscal years 2015 through 2020 for competitive grants for the following: (A)University research on the biology, prevention, and control of aquatic nonnative species.
(B)University research on oyster diseases, oyster restoration, and oyster-related human health risks. (C)University research on the biology, prevention, and forecasting of harmful algal blooms.
(D)University research, education, training, and extension services and activities focused on coastal resilience and U.S. working waterfronts and other regional or national priority issues identified in the strategic plan under section 204(c)(1). (E)University research on sustainable aquaculture techniques and technologies.
(F)Fishery extension activities conducted by sea grant colleges or sea grant institutes to enhance, and not supplant, existing core program funding.. (b)Modification of limitations on amounts for administrationParagraph (1) of section 212(b) (33 U.S.C. 1131(b)) is amended to read as follows:

(1)Administration
(A)In generalThere may not be used for administration of programs under this title in a fiscal year more than 5.5 percent of the lesser of— (i)the amount authorized to be appropriated under this title for the fiscal year; or
(ii)the amount appropriated under this title for the fiscal year. (B)Critical staffing requirements (i)In generalThe Director shall use the authority under subchapter VI of chapter 33 of title 5, United States Code, to meet any critical staffing requirement while carrying out the activities authorized in this title.
(ii)Exception from capFor purposes of subparagraph (A), any costs incurred as a result of an exercise of authority as described in clause (i) shall not be considered an amount used for administration of programs under this title in a fiscal year.. (c)Allocation of funding (1)In generalSection 204(d)(3) (33 U.S.C. 1123(d)(3)) is amended—
(A)in the matter before subparagraph (A), by striking With respect to sea grant colleges and sea grant institutes and inserting With respect to sea grant colleges, sea grant institutes, sea grant programs, and sea grant projects; and (B)in subparagraph (B), in the matter before clause (i), by striking funding among sea grant colleges and sea grant institutes and inserting funding among sea grant colleges, sea grant institutes, sea grant programs, and sea grant projects.
(2)Repeal of requirements concerning distribution of excess amountsSection 212 (33 U.S.C. 1131) is amended— (A)by striking subsection (c); and
(B)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively. 9.Technical correctionsThe National Sea Grant College Program Act (33 U.S.C. 1121 et seq.) is amended—
(1)in section 204(d)(3)(B) (33 U.S.C. 1123(d)(3)(B)), by moving clause (vi) two ems to the right; and (2)in section 209(b)(2) (33 U.S.C. 1128(b)(2)), as amended by section 6, in the third sentence, by striking The Secretary shall and inserting the following:

(3)Availability of resources of Department of CommerceThe Secretary shall.  